Case 2:20-cv-10827-SK Document 10 Filed 04/12/21 Page1ofi Page ID #:30

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-10827-SK Date April 12, 2021

 

Title Omar Luna v. Daniel Yem-Joanne Yem Properties, LLC, et al

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff Attorneys Present for Defendant
None present None present
Proceedings: (IN CHAMBERS) ORDER EXTENDING SERVICE DEADLINE
BY 21 DAYS

Plaintiff's response to the Court's OSC (ECF 8), filed on April 5, 2021 (ECF 9), is
construed as a request for extension of time to serve under Rule 4(m). So construed, the
request is granted. Plaintiff must serve the complaint and summons on Defendant by no later
than April 26, 2021. Proof of that service must be filed with the Court within 10 days of service
of the complaint and summons. Plaintiff has shown no good cause for an extension exceeding
21 days (from the date of Plaintiff's response to the OSC). Failure to timely serve Defendant
under Rule 4 and then to comply with Local Rule 73-2.2 will lead to dismissal of this action
without prejudice for lack of prosecution.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
